DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on August 8, 2022.  As directed by the amendment: claim(s) 1, 35-36, 40-42, and 48 have been amended, claim(s) 2-8, 10-34, 37-38, 49, 51, and 53-56 have been cancelled, and claim(s) 57-60 have been added. Thus, claims 1, 9, 35-36, 39-48, 50, 52, and 57-60 are currently pending in the application.
Response to Arguments
Applicant’s arguments with respect to claims 1, 9, 35-36, 39-48, 50, 52, and 57-60 have been considered but the arguments do not apply to the combination of the references being used in the new grounds of rejection set forth above.  The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment.
Claim Interpretation
Claim 1 contains the limitation “a catheter, comprising: a plurality of circumferentially arranged optical fibers adapted to transmit laser energy beyond a distal end of the catheter along a longitudinal axis of the catheter and onto a region of a tissue, wherein said laser energy is configured to both ablate said tissue and to generate a photoacoustic wave as a result of the ablation…” As written, the claims do not require a laser source, it only requires an optical fiber that is capable of doing this limitation. This appears to be purely intended use of the optical fiber and is not required by the prior art. “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses” Please refer to MPEP 2111.04.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Rejection 1
Claims 1, 9, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown (US 6,027,450) in view of Manzke (US 2010/0280504 A1), Davies (US 4,672,961), and Hoseit (US 2014/0180034 A1) (which claims priority to a provisional application filed on 12/21/12).
Regarding claim 1, Brown discloses a catheter (e.g. Fig 1:10), comprising: a plurality of circumferentially arranged optical fibers adapted to transmit laser energy beyond a distal end of the catheter along a longitudinal axis of the catheter and onto a region of a tissue (e.g. Fig 1/4:18/26/27 the transducers have elements 26 and 27 (which are the plurality of fibers) and either or both of these elements can emit and receive energy or be used as an acoustic sensor; the emitting section of the transducer can emit ultrasonic energy or laser energy through this passageway and Figure 4 shows that there are at least 4 on the device with a pair of 26 and 27 on opposite sides col 4 lines 10-15 and col 5 lines 66-67 and col 6 lines 1-8); a mechanical cutting element, said mechanical cutting element being co-axially aligned such that said mechanical cutting is performed in the same region of said tissue where said laser energy is applied (e.g. Fig 1:17 col 3 lines 54-65 and col 4 lines 6-10); and at least one acoustic sensor configured to detect said photo-acoustic wave (e.g. Fig 1/4:18/26/27 the transducers have elements 26 and 27 (which are the plurality of fibers) and either or both of these elements can emit and receive energy or be used as an acoustic sensor; the receiving section of the transducer can receive ultrasonic energy or laser energy through this passageway and Figure 4 shows that there are at least 4 on the device with a pair of 26 and 27 on opposite sides col 4 lines 10-15 and col 5 lines 66-67 and col 6 lines 1-8).
Brown is silent regarding wherein said laser energy is configured to both ablate said tissue and generate a photo-acoustic wave as a result of the laser ablation, and utilizing the acoustic sensor to determine a material type at the region of the tissue based on said detected photo-acoustic wave, wherein the material type comprises at least one of plaque, healthy tissue, calcified plaque, or blood clot. While the examiner believes that the use of the laser energy to ablate would require the use of an optical fiber, the applicant disagrees and the examiner has brought in another prior art in order to show that the use of the optical fibers to emit laser energy.
The prior art Davies discloses an apparatus and method for retrolasing and removing plaque deposits in a coronary artery utilizing a plurality of circumferentially arranged optical fibers and adapted to transmit laser radiation including laser energy beyond a distal end of the catheter along a longitudinal axis of the catheter and onto a region of a tissue (e.g. Fig 2:19 col 2 lines 19-23 and 32-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Brown to incorporate the teachings of Davies to have a plurality of circumferentially arranged optical fibers and adapted to transmit laser radiation including laser energy beyond a distal end of the catheter along a longitudinal axis of the catheter and onto a region of a tissue as it is well-known in the art to utilize optical fibers to emit the laser energy, specifically in the laser treatment to ablate/remove plaque from arteries.
Furthermore, Manzke discloses a tissue ablation device with photoacoustic lesion formation feedback wherein said laser radiation is configured to both ablate said tissue and generate a photo-acoustic wave as a result of the laser ablation, (e.g. Fig 3 [0014]-[0016] the photoacoustic sensor 22 of the device senses a photoacoustic response PR by tissue responsive to the photoexcitation beam).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Brown to incorporate the teachings of Manzke wherein said laser radiation is configured to both ablate said tissue and generate a photo-acoustic wave as a result of the laser ablation for the known purpose of whether or not to terminate the ablation therapy of tissue (e.g. Manzke [0016] lines 1-6).
Additionally, Hoseit discloses a simultaneous imaging, monitoring and therapy device utilizing the acoustic sensor to determine a material type at the region of the tissue based on said detected photo-acoustic wave (e.g. [0060] the reflected acoustic waves are collected and analyzed to obtain information regarding the type of tissue), wherein the material type comprises at least one of plaque, healthy tissue, calcified plaque, or blood clot (e.g. [0060]; [0083]-[0084] the system uses spectral analysis to determine the nature of the tissue including whether it is a plaque).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Brown to incorporate the teachings of Hoseit of utilizing the acoustic sensor to determine a material type at the region of the tissue based on said detected photo-acoustic wave, wherein the material type comprises at least one of plaque, healthy tissue, calcified plaque, or blood clot for the purpose of delivering the therapy to the correct tissue or plaque.
Regarding claim 9, modified Brown discloses wherein said at least one acoustic sensor is an array of acoustic sensors (e.g. Fig 4:18 the receiving section of the transducer col 4 lines 10-27).
Regarding claim 39, newly Modified Brown discloses an acoustic wave detected by said at least one acoustic sensor provides information regarding a position of the distal end of the catheter (e.g. Brown col 4 lines 10-15).
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown in view of Manzke, Davies and Hoseit as applied to claim 1 above, and further in view of Marincek (WO 2011/107117 A1).
Regarding claim 35, modified Brown is silent regarding wherein said photo-acoustic wave detected by said at least one acoustic sensor provides information regarding a depth of tissue modification.
However, Marincek teaches a laser system for ablative treatment of body tissue wherein said photo-acoustic wave detected by said at least one acoustic sensor provides information regarding a depth of tissue modification (pg. 2 lines 21-30, pg. 3 lines 1-21 and pg. 5 lines 13-28).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to modify the modified system of Brown to incorporate the teachings of Marincek wherein said photo-acoustic wave detected by said at least one acoustic sensor provides information regarding a depth of tissue modification for the purpose of ablating to the user’s desired depth (e.g. Marincek pg. 2 lines 21-30 and pg. 3 lines 1-21).
Claims 36, 43 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown in view of Manzke, Davies, and Hoseit as applied to claim 1 above, and further in view of Zhou (US 2006/0241572 A1).
Regarding claim 36, Brown is silent regarding the laser radiation has a wavelength of up to 1064 nm.
However, Zhou discloses the use of an ablation laser wherein the laser radiation has a wavelength of up to 1064 nm (e.g. [0038]; [0043]; [0051]-[0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to modify the system of Brown to incorporate the teachings of Zhou that has a wavelength of up to 1064 nm for the purpose of utilizing known laser parameters for ablation.
Regarding claim 43, modified Brown discloses wherein the catheter is capable of being operably couple to a laser system (e.g. Zhou [0038]; [0043]; [0051]; the system utilizes a guidewire to connect the catheter to the console which connects the ablative energy).
Regarding claim 46, modified Brown discloses wherein the catheter is capable of being used over a guidewire (e.g. Zhou Fig 1:17 [0038]; [0043]; [0051]; the system utilizes a guidewire to connect the catheter to the console which connects the ablative energy).
Claims 44-45, 47 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown in view of Manzke, Davies and Hoseit and further in view of Zhou as applied to claim 43 above, and even further in view of Arai (US 2008/0221560 A1).
Regarding claim 44, modified Brown is silent regarding wherein the pulsed laser energy comprises separate pulses each having a pulse width of up to 10 nanoseconds and a delay of up to 100 nanoseconds between the separate pulses.
However, Arai discloses an intravascular therapeutic apparatus using high-intensity pulsed light wherein the pulsed laser energy comprises separate pulses each having a pulse width of up to 10 nanoseconds and a delay of up to 100 nanoseconds between the separate pulses (e.g. [0015]; [0125]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to modify the modified system of Brown to incorporate the teachings of Arai wherein the pulsed laser energy comprises separate pulses each having a pulse width of up to 10 nanoseconds and a delay of up to 100 nanoseconds between the separate pulses for the purpose of utilizing a known set of parameters for the laser system.
Regarding claim 45, modified Brown discloses wherein the pulsed laser energy is split into separate pulses to prevent the optical fibers at the distal end of the catheter from photodegradation (e.g. Arai [0015]; [0125]).
Regarding claim 47, modified Brown discloses wherein the laser system comprises optical elements configured to generate the separate pulses of the pulsed laser energy (e.g. Arai [0015]; [0125]).
Regarding claim 52, modified Brown is silent regarding  wherein the delay between the separate pulses is up to 25 nanoseconds (e.g. Arai [0015]; [0125]).
Claims 40-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown in view of Manzke, Zhou, Marincek, and Hoseit.
Regarding claim 40, Brown discloses a method for performing debulking of a region of a tissue (e.g. col 1 lines 64-67 and col 2 lines 1-3), the method comprising: introducing a laser device into a blood vessel (e.g. col 1 lines 64-67 and col 2 lines 1-3), transmitting the laser energy along a longitudinal axis and beyond a distal end of the laser device onto the region of the tissue, thereby laser ablating the region of the tissue, and generating a photo-acoustic wave as a result of the ablation (e.g. col 5 lines 36-67 and col 6 lines 1-8);  detecting the photo-acoustic wave generated from the laser ablation using an acoustic sensor (e.g. Fig 1/4:18/27 the receiving section of the transducer col 4 lines 10-27); wherein the transmitted laser energy is used for both the laser ablation process and the generation of the acoustic wave (e.g. col 5 lines 36-67 and col 6 lines 1-8).
Brown is silent regarding the laser device configured to transmit a pulsed laser energy wherein said laser radiation is used for both the laser ablation process and the generation of the acoustic wave as a result of the laser ablation and utilizing the acoustic sensor to determine a material type at the region of the tissue based on said detected photo-acoustic wave, wherein the material type comprises at least one of plaque, healthy tissue, calcified plaque, or blood clot.
Furthermore, Manzke discloses a tissue ablation device with photoacoustic lesion formation feedback wherein said laser radiation is configured to both ablate said tissue and generate a photo-acoustic wave as a result of the laser ablation, (e.g. Fig 3 [0014]-[0016] the photoacoustic sensor 22 of the device senses a photoacoustic response PR by tissue responsive to the photoexcitation beam).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Brown to incorporate the teachings of Manzke wherein said laser radiation is configured to both ablate said tissue and generate a photo-acoustic wave as a result of the laser ablation for the purpose knowing whether or not to terminate the ablation therapy of tissue (e.g. Manzke [0016] lines 1-6).
However, Zhou discloses an image-guided laser catheter which utilizes a pulsed laser energy (e.g. [0038]; [0043]; [0051]; the system utilizes a guidewire to connect the catheter to the console which connects the ablative energy).
Furthermore, Marincek teaches a laser system for ablative treatment of body tissue and determining a position of distal end of the device and/or a composition of the tissue based on the detected photo-acoustic wave (pg. 2 lines 21-30, pg. 3 lines 1-21 and pg. 5 lines 13-28).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to modify the system of Brown to incorporate the teachings of Zhou and Marincek for utilizing a pulse laser and determining a position of distal end of the device and/or a composition of the tissue based on the detected photo-acoustic wave (e.g. Marincek pg. 2 lines 21-30 and pg. 3 lines 1-21).
Additionally, Hoseit discloses a simultaneous imaging, monitoring and therapy device utilizing the acoustic sensor to determine a material type at the region of the tissue based on said detected photo-acoustic wave (e.g. [0060] the reflected acoustic waves are collected and analyzed to obtain information regarding the type of tissue), wherein the material type comprises at least one of plaque, healthy tissue, calcified plaque, or blood clot (e.g. [0060]; [0083]-[0084] the system uses spectral analysis to determine the nature of the tissue including whether it is a plaque).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Brown to incorporate the teachings of Hoseit of utilizing the acoustic sensor to determine a material type at the region of the tissue based on said detected photo-acoustic wave, wherein the material type comprises at least one of plaque, healthy tissue, calcified plaque, or blood clot for the purpose of delivering the therapy to the correct tissue or plaque.
Regarding claim 41, modified Brown discloses, wherein the laser device comprises a cutter element formed from a distal edge of a distal end of the laser device or affixed to the laser device distal end (e.g. Fig 1:17 col 3 lines 54-65 and col 4 lines 6-10); wherein the cutter element is positioned outside an optical path of the laser energy (e.g. Fig 1:17 col 3 lines 54-65 and col 4 lines 6-10);  further comprising: cutting the region of the tissue using the cutter element being co-axially aligned with a plurality of optical fibers (e.g. Brown Fig 1:17 col 3 lines 54-65 and col 4 lines 6-10).
Regarding claim 42, modified Brown discloses wherein the laser device comprises a plurality of optical fibers and wherein the acoustic sensor is positioned adjacent to a distal tip of the plurality of optical fibers (e.g. Brown Fig 1/4:18/26 the emitting section of the transducer col 4 lines 10-15).
Claim 50 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown in view of Manzke, Zhou, Marincek and Hoseit as applied to claim 40 above, and further in view of Tulleken (US 2012/0265183 A1).
Regarding claims 50, modified Brown is silent regarding wherein the pulsed laser energy comprises a fluence of up to 60 mJ/mm2.
Furthermore, Tulleken discloses a catheter system for bypass wherein the pulsed laser energy comprises a fluence of up to 60 mJ/mm2 (e.g. [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to modify the system of Brown to incorporate the teachings of Tulleken wherein the pulsed laser energy comprises a fluence of up to 60 mJ/mm2 for the purpose of utilizing known laser parameters for ablation.
Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown in view of Manzke, Zhou, Marincek and Hoseit as applied to claim 40 above, and further in view of Arai (US 2008/0221560 A1).
Regarding claim 48, modified Brown is silent regarding wherein the pulsed laser energy comprises separate pulses each having a pulse width of up to 10 nanoseconds and a delay of up to 100 nanoseconds between the separate pulses.
However, Arai discloses an intravascular therapeutic apparatus using high-intensity pulsed light wherein the pulsed laser energy comprises separate pulses each having a pulse width of up to 10 nanoseconds and a delay of up to 100 nanoseconds between the separate pulses (e.g. [0015]; [0125]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to modify the modified system of Brown to incorporate the teachings of Arai wherein the pulsed laser energy comprises separate pulses each having a pulse width of up to 10 nanoseconds and a delay of up to 100 nanoseconds between the separate pulses for the purpose of utilizing a known set of parameters for the laser system.
Claims 57-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown in view of Manzke, Davies and Hoseit  as applied to claim 1 above, and further in view of Henrie (US 4,729,763).
Regarding claim 57, modified Brown is silent regarding wherein the mechanical cutting element comprises a plurality of protrusions extending parallel to a longitudinal axis of the catheter, and wherein each protrusion comprises a blunt distal end face and a sharp lateral edge.
However, Henrie discloses a catheter for removing occlusive material wherein the mechanical cutting element comprises a plurality of protrusions extending parallel to a longitudinal axis of the catheter (e.g. col 7 lines 25-30 Fig 8:80/81/82), and wherein each protrusion comprises a blunt distal end face (e.g. col 7 lines 25-30Fig 8 slightly curved shape is blunt) and a sharp lateral edge (e.g. col 7 lines 25-30 Fig 8:81a).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified system of Brown to incorporate the teachings of Henrie wherein the mechanical cutting element comprises a plurality of protrusions extending parallel to a longitudinal axis of the catheter, and wherein each protrusion comprises a blunt distal end face and a sharp lateral edge for the purpose of utilizing a known shape to remove occluded material.
Regarding claim 58, modified Brown discloses wherein each blunt distal end face is configured to reduce the likelihood of perforation of healthy tissue upon advancement of the catheter into healthy tissue (e.g. Henrie col 7 lines 25-30 Fig 8:81a).
Claim 59-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown in view of Manzke, Zhou, Marincek and Hoseit as applied to claim 40 above, and further in view of Henrie.
Regarding claim 59, modified Brown is silent regarding wherein the cutting element comprises a plurality of protrusions extending parallel to a longitudinal axis of the laser device, and wherein each protrusion comprises a blunt distal end face and a sharp lateral edge.
However, Henrie discloses a catheter for removing occlusive material wherein the mechanical cutting element comprises a plurality of protrusions extending parallel to a longitudinal axis of the catheter (e.g. col 7 lines 25-30 Fig 8:80/81/82), and wherein each protrusion comprises a blunt distal end face (e.g. col 7 lines 25-30Fig 8 slightly curved shape is blunt) and a sharp lateral edge (e.g. col 7 lines 25-30 Fig 8:81a).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified system of Brown to incorporate the teachings of Henrie wherein the mechanical cutting element comprises a plurality of protrusions extending parallel to a longitudinal axis of the catheter, and wherein each protrusion comprises a blunt distal end face and a sharp lateral edge for the purpose of utilizing a known shape to remove occluded material.
Regarding claim 60, newly modified Brown discloses further comprising: cutting the region of the tissue using the blunt distal end faces and the sharp lateral edges (e.g. Henrie: col 7 lines 25-30 Fig 8:81a).
Rejection 2- An Alternative Rejection
Claims 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiber (US 5,653,696) in view of Zharov (US 2012/0065490).
Regarding claim 1, discloses a catheter (e.g. Fig 16:48), comprising: a plurality of circumferentially arranged optical fibers adapted to transmit laser energy beyond a distal end of the catheter along a longitudinal axis of the catheter and onto a region of a tissue (e.g.  Fig 16:46/47 col 7 lines 6-34), a mechanical cutting element (e.g. Fig 16:44), said mechanical cutting element being co-axially aligned such that said mechanical cutting is performed in the same region of said tissue where said laser energy is applied (e.g. Fig 16:44 col 7 lines 6-34).
Shiber is silent regarding wherein said laser energy is configured to both ablate said tissue and to generate a photo-acoustic wave as a result of the ablation; and at least one acoustic sensor configured to: detect said photo-acoustic wave, and determine a material type at the region of the tissue based on said detected photo-acoustic wave, wherein the material type comprises at least one of plaque, healthy tissue, calcified plaque, or blood clot.
However, Zharov discloses wherein said laser energy is configured to both ablate said tissue (e.g. Fig 2:131) and to generate a photo-acoustic wave (e.g. Fig 2:142) as a result of the ablation (e.g. [0054]-[0059]); and at least one acoustic sensor (e.g. Fig 2:150) configured to: detect said photo-acoustic wave (e.g. [0057]-[0059]), and determine a material type at the region of the tissue based on said detected photo-acoustic wave, wherein the material type comprises at least one of plaque, healthy tissue, calcified plaque, or blood clot (e.g. [0057]-[0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Shiber to incorporate the teachings of Zharov to utilize laser energy that is configured to both ablate said tissue and to generate a photo-acoustic wave as a result of the ablation; and at least one acoustic sensor configured to: detect said photo-acoustic wave, and determine a material type at the region of the tissue based on said detected photo-acoustic wave, wherein the material type comprises a blood clot for the purpose of being able to both detect and ablate/eliminate the clots in a circulation vessel (e.g. abstract; [0094]).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 40 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zharov (US 2012/0065490 A1).
Regarding claim 40, Zharov discloses a method for performing debulking of a region of a tissue (e.g. [0094]), the method comprising: introducing a laser device into a blood vessel (e.g. [0054]-[0055]) the laser device configured to transmit a pulsed laser energy (e.g. Fig 1:201 [0054]-[0055]), transmitting the pulsed laser energy along a longitudinal axis and beyond a distal end of the laser device onto the region of the tissue, thereby laser ablating the region of the tissue, and generating a photo-acoustic wave as a result of the ablation (e.g. [0054]-[0059] Fig 1:202);  detecting the photo-acoustic wave generated from the laser ablation using an acoustic sensor (e.g. [0056]-[0059] Fig 1:203); and determining, by the acoustic sensor, a material type at the region of the tissue based on the detected photo-acoustic wave, wherein the material type comprises at least one of plaque, healthy tissue, calcified plaque, or blood clot (e.g. [0054]-[0059] Fig 1:206), wherein the transmitted laser energy is used for both the laser ablation process and the generation of the acoustic wave (e.g. [0057]-[0059]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached Monday-Thursday 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough							September 22, 2022
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792